    Case: 1:19-cv-00135 Document #: 47 Filed: 10/22/19 Page 1 of 2 PageID #:163




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
BRIAN SINGER,                       )
                                    )
           Plaintiff,               )
                                    )    No. 1:19-cv-00135
v.                                  )
                                    )
CITY OF CHICAGO and Sergeant        )
MICHAEL COONEY                      )
                                    )    Honorable Martha M. Pacold,
                                    )
                                    )    Magistrate Judge Sidney I. Schenkier
           Defendants.              )

    MOTION FOR LEAVE TO WITHDRAW AS ATTORNEY FOR DEFENDANTS

       Attorney Christine K. Wee respectfully moves to withdraw her appearance as counsel for

Defendants and in support thereof, states as follows:

       1.      The undersigned has filed an Appearance on behalf of all defendants.

       2.      The undersigned has resigned her position with the City of Chicago’s Department

of Law effective November 1, 2019.

       3.      Additional attorneys currently represent defendants and will continue to diligently

and ably represent them going forward in this matter. The undersigned motion to withdraw will

not prejudice the representation or cause any undue delay in this proceeding.

       WHEREFORE, attorney Christine K. Wee respectfully requests that this Honorable

Court enter an order granting the motion to withdraw and terminate her appearance for

Defendants.


Dated: October 22, 2019
Case: 1:19-cv-00135 Document #: 47 Filed: 10/22/19 Page 2 of 2 PageID #:164




                                        Respectfully submitted,

                                        /s/ Christine K. Wee
                                        Christine K. Wee
                                        Assistant Corporation Counsel
                                        Federal Civil Rights Litigation Division
                                        30 N LaSalle Street, Suite 900
                                        Chicago, IL 60602
                                        (312) 742-6404
                                        Attorney No. 6305240
